DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2019 and 05/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Admitted Prior Art
The subject matter as provided in figures 1-4 is considered as applicant admitted prior art (AAPA) as designated by in the figures and written description. MPEP 2129 I, II. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a plurality of first/second locators parallel to each other from top to bottom…” in lines 6 and 10 respectively. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, as it is unclear as to in relation to what vantage point the spacers are located top to bottom (i.e. each other, the inner surface of the first block, the base…?) in other words there is a lack of objective meaningful reference as to the disposition “top to bottom”. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claims 1-20 each recite “an electric actuator” (claim 1 in line 2), claims 2-20 in the respective preambles.  There is improper basis for this limitation in the claim. In other words, applicant is introducing the limitation for the second time and accordingly applicant should distinguish this element from the previously introduced element or amend for proper antecedent basis. Appropriate correction is required. 
Claims 4, 6-9, 12, 15-20 each recite “a material with good thermal conductivity…” there is a lack of objective meaningful reference as to what constitutes “good” thermal conductivity…Appropriate correction is required. 
Claim 10 recites “a heat resistant insulating material” where it is unclear from a reading from the claims in context of the written description, as to what type of material should be considered heat resistant (i.e. a material that keeps it shape constantly under varying heat temperature changes, a material that reflects heat away from its surface, a material that absorbs heat, a material that adsorbs heat, or a material that conducts heat away (i.e. a heat sink as discussed in the application), or some other material combination thereof?);  Also it is unclear along the same lines, what the insulating material should encompass (i.e. the electrical insulation, or heat containing or barrier type insulation, or a combination of both?) 
Claims 17-20 each recite “a fourth” but it is un clear to what the fourth refers, making the metes and bounds of the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 is/are rejected (as indefinitely understood) under 35 U.S.C. 102 (a)(1)/(a)(2) as anticipated by Reid (US 10034412) or, in the alternative, under 35 U.S.C. 103 as obvious over Reid in view of Garrone (US 9920852); 
Reid discloses in claim 1: (see at least annotated figure 2 below)

    PNG
    media_image1.png
    888
    1202
    media_image1.png
    Greyscale

A circuit board positioning device (figures 1-4 and abstract) for an electric actuator (the phrase “electric actuator” taken under a broad reasonable interpretation (BRI) of the claim to include control systems with electronic modules for subsea drilling, Col 1 ln 10-15, where the module provides for electric actuation control of the sub sea device), comprising: a base (at 1002 including bottom wall 31 figure 3, and bottom wall 53 figure 4, where it is noted that in the embodiment cited, the outer portion 53 and inner portions 31 or 32 may be formed integrally per Col 10 ln 17-22) positioned inside a housing (2) of an/[a subsea] electronic actuator [device] (as discussed above); a first block made (at 1004a where 3/5 may be aluminum Col 7 ln 65-67 and Col 9 ln 14-15 which is electrically insulating material) of an insulating material, a bottom side of the first block (at 1006a) being disposed on a left side of the base (as shown in the figures), the first block comprising a first outer surface (outer contoured surface of 5 at 53) and a first inner surface (inner surface at 34), and the first inner surface being spacedly disposed with a plurality of first locators (left side grooves 34) parallel to each other from top to bottom; and a second block at 1004b where 3/5 may be aluminum) made of an insulating material (aluminum is electrically insulating material), a bottom side of the second block (at 1006b right side corner) being disposed on a right side of the base, the second block comprising a second outer surface (53 right side) and a second inner surface (inner surface of 34 right side), the second inner surface being spacedly disposed with a plurality of second locators (right side grooves 34) parallel to each other from top to bottom, and the second locators corresponding to the first locators (to provide for the support of the circuit boards 4 as shown.) 
In the alternative If it could be persuasively argued that Reid does not explicitly disclose: using the device with an electric actuator; but considering that Reid discloses using the device with electronic modules for sub sea drilling, for the purpose of maintaining the electronics in a small module that mitigates heat gain (Col 1 ln 45-58); and Garrone teaches: a subsea electric actuator with control system cpu and board (22 figure 3, 4 and see Col 5 ln 8-15, to provide for a control communications board to actuate the electronic motor, for control of the device) 
One of ordinary skill in the subsea control system art would consider various electronic actuators and their controllers for electronic actuator devices such as that in either Garrone and Reid; and accordingly, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the circuit board positioning device as taught in Reid in combination with a subsea electronic device, such as a device for the controller or CPU of the subsea actuator of Garrone, all for the purpose of as taught in Reid, maintaining a compact or small module that can mitigate heat gain of the control CPU board of Garrone and provide electronic actuator motor control to such an electronic actuator; 

Reid discloses (or as modified for the reasons discussed above) in claim 2:  The circuit board positioning device for an electric actuator as claimed in claim 1, wherein the first and second blocks are made of a heat-resistant insulating material (aluminum is a heat resistant material that is electrically insulating.)  

Reid discloses (or as modified for the reasons discussed above) in claim 6:  The circuit board positioning device for an electric actuator as claimed in claim 1, wherein a first heat sink (the top card 4 having glass reinforced epoxy layer as a heat transfer layer in the electronic card) with good thermal conductivity (as discussed aluminum is provided for heat transfer away from the circuit boards, Col 8 ln 52-60) is disposed between the first and second blocks, and is inserted into the corresponding first and second locators of the first and second blocks (as shown.)  

Claim 3 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Reid (and/or in further view of Garrone) as applied to claims 1 and 2 (as indefinitely understood) above; 

Reid discloses (or as modified for the reasons discussed above) in claim 3: The circuit board positioning device for an electric actuator as claimed in claim 2, wherein a material used for the first and second blocks is [aluminum], but Reid does not disclose: nylon reinforced with fiberglass or is Bakelite; although Reid teaches: using an alternative material that is non metal or polymer; and Reid also teaches utilizing glass reinforced epoxy material for the intermediate support of the cars 4, Col 8 ln 16-17, where the layers are electrically insulated from one another; 
Accordingly, considering the above by Reid; It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as suggested by Reid,  an reinforce glass epoxy material for the first and second blocks in lieu of the aluminum, where Reid suggests utilizing an alternative polymer material, and Reid teaches such an alternative material that is rigid (and thus thermally heat resistant for operation purposes) as well as electrically insulative, all for the purpose of for example, simplifying the use of materials in the device and, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 4, 5, 7 and 8 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Reid (and/or in further view of Garrone) as applied to claim 1 (as indefinitely understood) above and further in view of Straley (US 10721831); 

Reid discloses (or as modified for the reasons discussed above) in claim 4: The circuit board positioning device for an electric actuator as claimed in claim 1, wherein the base is made of a material with good thermal conductivity (i.e. Aluminum conducts heat away from the boards to maintain an even temperature in the device), the first and second blocks are in a [convex] arc shape (as seen in the arrangement above, the outer surface is convex, the inner surfaces are squared off), and the first and second locators are in a groove shape (as taught in 34.) Reid does not disclose the inner surface of the blocks being concave; but Straley teaches: a concave arc shaped inner surface (of 604 figure 9) of the housing (of body 102, for the purpose of providing for example larger intermediate circuit board room, or for example to increase fluid flow about the boards to promote convection);  
Accordingly, one of ordinary skill in the art at the time of filing of the invention would consider providing as taught in Straley a concave interior surface for the device of Reid, all for the purpose of providing additional space for example for a larger intermediate circuit board, or for example to increase fluid flow about the boards to promote convection.  

Reid discloses (as modified for the reasons discussed above) in claim 5: The circuit board positioning device for an electric actuator as claimed in claim 4, wherein a material used for the base is aluminum (as discussed above, 3 and 5 are aluminum.)  

Reid discloses (as modified for the reasons discussed above) in claims 7 and 8: wherein a first heat sink (the top card 5 having glass reinforced epoxy layer as a heat transfer layer in the electronic card) with good thermal conductivity (as discussed aluminum is provided for heat transfer away from the circuit boards, Col 8 ln 52-60) is disposed between the first and second blocks, and is inserted into the corresponding first and second locators of the first and second blocks (as shown.)  

Claims 9, 10, 11 and 16  is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Reid (and/or in further view of Garrone) as applied to claim 1 (as indefinitely understood) above and further in view of Caines (US 7369413); 

Reid discloses (or as modified for the reasons discussed above) in claims 9: The circuit board positioning device for an electric actuator as claimed in claim 1, wherein the first block is disposed with a first slot (at 54 left side), the first slot [partially] penetrating the first outer surface [towards] and the first inner surface (i.e. a recessed grooved slot is formed therein), and the first slot being [adjacent] a second heat sink (the extending portion of 53a) with good thermal conductivity (radially extending 53a is aluminum and acts as a heat sink), and wherein the second block is disposed with a second slot (at 54 right side), the second slot [partially] penetrating the second outer surface [towards] and the second inner surface (i.e. a recessed grooved slot is formed therein), and the second slot being [adjacent] a third heat sink (that extending out for 53a) with good thermal conductivity (radially extending 53a is aluminum and acts as a heat sink); Reid does not disclose: a first and second slots penetrating through the first and second outer surfaces and the first and second inner surfaces, and providing a second and third heat sink respectively in the first and second slots; but Caines teaches: a circuit board housing (figure 8) with a first and second slots (187 left and right side) penetrating through the first and second outer surfaces(of housing 120) and the first and second inner surfaces (of the housing on the left and right side respectively), and providing a second and third heat sink (192 and 190) respectively in the first and second slots (for the purpose of providing a thermal conductive path of the heat in the casing to exit the casing thereby, thus providing for example additional thermal regulation of the housing.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Caines, for that of Reid; a first and second slots penetrating through the first and second outer surfaces as taught in Caines and through the first and second inner surfaces of the housing on the left and right side respectively as taught in Caines for that of Reid, so as to providing for a second and third additional heat sink respectively in the first and second slots, all for the ostensible purpose of providing a thermal conductive path of the heat in the casing to exit the casing thereby, thus providing for example additional thermal regulation of the housing

Reid discloses (as modified for the reasons discussed above) in claim 10: The circuit board positioning device for an electric actuator as claimed in claim 9, wherein the first and second blocks are made of a heat-resistant insulating material (aluminum is a heat resistant material that is electrically insulating.) 

Reid discloses (as modified for the reasons discussed above) in claim 11: The circuit board positioning device for an electric actuator as claimed in claim 10, wherein a material used for the first and second blocks is [aluminum], but Reid does not disclose: nylon reinforced with fiberglass or is Bakelite; although Reid teaches: using an alternative material that is non metal or polymer; and Reid also teaches utilizing glass reinforced epoxy material for the intermediate support of the cars 4, Col 8 ln 16-17, where the layers are electrically insulated from one another; 
Accordingly, considering the above by Reid; It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as suggested by Reid,  an reinforce glass epoxy material for the first and second blocks in lieu of the aluminum, where Reid suggests utilizing an alternative polymer material, and Reid teaches such an alternative material that is rigid (and thus thermally heat resistant for operation purposes) as well as electrically insulative, all for the purpose of for example, simplifying the use of materials in the device and, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Reid discloses (as modified for the reasons discussed above) in claim 16: The circuit board positioning device for an electric actuator as claimed in claim 9, wherein a fourth heat sink (the second from the top card 4 having glass reinforced epoxy layer as a heat transfer layer in the electronic card, acting as a heat sink) with good thermal conductivity is disposed between the first and second blocks (as discussed aluminum is provided for heat transfer away from the circuit boards, Col 8 ln 52-60), and the fourth heat sink is inserted into the corresponding first and second locators of the first and second blocks (as shown.)  

Claims 12, 13, 14, 15 and 17-20 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Reid (and/or in further view of Garrone) and Caines as applied to claims 1 and 9, 10, 11 and 16 (as indefinitely understood) above and further in view of Straley; 

Reid discloses (as modified for the reasons discussed above) in claims 12, 14 and 15: wherein the base is made of a material with good thermal conductivity (i.e. Aluminum conducts heat away from the boards to maintain an even temperature in the device), the first and second blocks are in a [convex] arc shape (as seen in the arrangement above, the outer surface is convex, the inner surfaces are squared off), and the first and second locators are in a groove shape (as taught in 34.) Reid does not disclose the inner surface of the blocks being concave; but Straley teaches: a concave arc shaped inner surface (of 604 figure 9) of the housing (of body 102, for the purpose of providing for example larger intermediate circuit board room, or for example to increase fluid flow about the boards to promote convection);  
Accordingly, one of ordinary skill in the art at the time of filing of the invention would consider providing as taught in Straley a concave interior surface for the device of Reid, all for the purpose of providing additional space for example for a larger intermediate circuit board, or for example to increase fluid flow about the boards to promote convection.  
 
Reid discloses (as modified for the reasons discussed above) in claim 13: The circuit board positioning device for an electric actuator as claimed in claim 12, wherein a material used for the base is aluminum (as discussed above, 3 and 5 are aluminum.) 

Reid discloses (as modified for the reasons discussed above) in claims 17, 18, 19 and 20: wherein a fourth (the second from the top card 4 having glass reinforced epoxy layer as a heat transfer layer in the electronic card, acting as a heat sink) with good thermal conductivity is disposed between the first and second blocks (as discussed aluminum is provided for heat transfer away from the circuit boards, Col 8 ln 52-60), and is inserted into the corresponding first and second locators of the first and second blocks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walsh (US 3596140) discloses a circuit board mountable in a cylindrical housing with axially aligned parallel grooves for mating with the circuit board protrusions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753